                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                   IN THE UNITED STATES DISTRICT COURT                      March 25, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                   David J. Bradley, Clerk
                             HOUSTON DIVISION

MICHAEL PALMA,                            §
                                          §
      Plaintiff,                          §
                                          §
v.                                        §      CIVIL ACTION NO. H-18-0335
                                          §
LAWRENCE W. LUKER, et al.,                §
                                          §
      Defendants.                         §

                             MEMORANDUM OPINION

      Pending before the court1 are Defendants’ Amended Motion to

Dismiss (Doc. 42) and Plaintiff’s Motion to Amend Complaint (Doc.

19). The court has considered the motions, the response, all other

relevant filings, and the applicable law.                   For the reasons set

forth     below,   the   court   GRANTS       Defendants’    motion   and    DENIES

Plaintiff’s.

                            I.    Case Background

      Plaintiff filed this action pursuant to 42 U.S.C. § 1983

vaguely alleging that his property rights were violated.

A.    Factual Background

      Plaintiff has a lengthy history of filing lawsuits over his

obligation to pay property taxes.2              In the present case, pursuant

to Texas Tax Code Section 41.41(a)(3), Plaintiff protested the

inclusion of his real property on the Harris County appraisal rolls

      1
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See Doc. 40, Ord. Dated
Aug. 7, 2018.

      2
             See Doc. 37, Pl.’s Resp. to Def.’s Mot. to Dismiss pp. 2-7.
for the years 2015, 2016, and 2017.3

      In 2015, the Harris County Appraisal Review Board (“ARB”)

conducted a hearing and determined that Plaintiff’s property was

properly included on the Harris County appraisal rolls as its

taxable situs was in Harris County.                See Palma v. Harris County

Appraisal Dist., Civ. Act. No. 01-17-00502-CV, 2018 WL 1473792, at

*1 (Tex. App.—Houston [1st Dist.] Mar. 27, 2018, pet. denied).

Plaintiff contested this determination in state court, where a

judgment was entered against him. Id. Plaintiff appealed, and the

court of appeals affirmed the trial court’s judgment.                    Id.    The

Texas Supreme Court denied review of Plaintiff’s case.

      In 2016, the ARB declined to conduct a hearing on the taxable

situs     of   Plaintiff’s    property      and    instead   conducted   a     value

hearing.4      Plaintiff objected, and filed another lawsuit in state

court.         See   Palma   v.   Harris       County   Appraisal    Review     Bd.,

01-17-00705-CV, 2018 WL 3355052, at *1 (Tex. App.—Houston [1st

Dist.] July 10, 2018, pet. denied).               The trial court ruled against

Plaintiff because his taxable situs protest was untimely. See id.

The trial court’s judgment was affirmed on appeal.                  See id. at 2.

      Although Plaintiff has not cited specific facts about the

property’s tax status in 2017, the court assumes that Plaintiff



      3
            See Doc. 1, Pl.’s Orig. Compl. p. 9.; Doc. 37, Pl.’s Resp. to Def.’s
Mot. to Dismiss p. 9.

      4
            See Doc. 1, Pl.’s Orig. Compl. p. 9.; Doc. 37, Pl.’s Resp. to Def.’s
Mot. to Dismiss p. 5.

                                           2
complains of his property’s inclusion on the 2017 appraisal rolls.

B.   Procedural Background

      Plaintiff filed his original complaint on February 2, 2018,

against multiple individual members of the ARB and Scott R. Hilsher

(“Hilsher”),    an     Assistant      County   Attorney      for   Harris   County

(collectively the “Defendants”).5              On July 17, 2018, Plaintiff

filed a motion to amend his original complaint.6                 On July 24, 2018,

Defendants filed their original motion to dismiss.7                     Plaintiff

filed a response to the motion on August 3, 2018.8

      On   August    10,     2018,    Plaintiff    filed     a   document   titled

“Challenge to Constitutionality of a State Statute” (the “Challenge

Pleading”).9    In the Challenge Pleading, Plaintiff purports to add

new factual allegations and legal arguments, and challenges the

constitutionality       of    Texas     Tax    Code    Sections     11.01(a)-(b),

41.41(a)(3),     and    41.44.10        Although      this   document    was   not

denominated as an amended complaint and is simply a questionnaire

with attached documents, Defendants filed an amended motion to

dismiss on August 27, 2018, directed to that document.11                Plaintiff

      5
            See Doc. 1, Pl.’s Orig. Compl.

      6
            See Doc. 19, Pl.’s Mot. to Amend Compl.

      7
            See Doc. 32, Defs.’ Mot. to Dismiss.

      8
            See Doc. 37, Pl.’s Resp. to Defs.’ Mot. to Dismiss.

     9
            See Doc. 41, Pl.’s Challenge to Constitutionality of a State Statute.

      10
            See id. p. 1.

      11
            See Doc. 42, Defs.’ Am. Mot. to Dismiss.

                                         3
filed a response to the amended motion to dismiss on August 29,

2018, which primarily incorporated his original response with

additional briefing.12           On November 9, 2018, Plaintiff filed a

notice to the court, which argued that Plaintiff is entitled to

seek        prospective   declaratory     relief      against   Defendants   and,

therefore, his suit is not barred by the case law cited by

Defendants.13

                               II.   Legal Standard

       Pursuant to the federal rules, dismissal of an action is

appropriate whenever the court lacks subject matter jurisdiction.

Fed. R. Civ. P. 12(b)(1); 12(h)(3). Federal courts may exercise

jurisdiction over cases only as authorized by the United States

Constitution and the jurisdictional statutes. Kokkonen v. Guardian

Life Ins. Co. Of Am., 511 U.S. 375, 377 (1994); see also Howery v.

Allstate Ins. Co., 243 F3d 912, 916 (5th Cir. 2001). The party

asserting        jurisdiction     bears    the   burden    of   overcoming   the

presumption that the cause falls outside the court’s limited

jurisdiction. Kokkonen, 511 U.S. at 377; Howery, 243 F.3d at 916,

919. In considering such a motion, the court must take as true all

uncontroverted factual allegations in the complaint. John Corp. v.

City of Houston, 214 F.3d 573, 576 (5th Cir. 2000).

                                   III. Analysis


       12
                See Doc. 43, Pl.’s Resp. to Am. Mot. to Dismiss.

       13
                See Doc. 46, Pl.’s Notice to Court.

                                          4
      Although the genesis of Plaintiff’s complaint is unclear, it

appears that he believes that his real property cannot be taxed or

controlled in any way because the State of Texas “ceded” it to

him.14     In Plaintiff’s responses and in his Challenge Pleading, he

appears     to   add   the   following       factual   allegations     and   legal

theories: (1) Texas Tax Code Sections 11.01(a)-(b), 41.41(a)(3),

and 41.44 are unconstitutional; (2) the ARB did not have the right

to refuse another situs hearing in 2016; (3) the ARB members were

improperly trained on how to interpret the Texas Tax Code; and (4)

a string of other muddled theories and allegations.15                   The court

will focus       its   analysis   on   the    allegations    actually    made   in

Plaintiff’s      complaint.       Defendants      argue     that    Plaintiff   is

improperly attempting to attack the state court judgment and his

complaint     should    be   dismissed   pursuant      to   the    Rooker-Feldman

doctrine.

A.    The Court’s Subject-Matter Jurisdiction Under Rooker-Feldman

      The Rooker-Feldman doctrine holds that an individual may not

file a civil rights suit in federal court to collaterally attack a

state civil judgment.         See Liedtke v. State Bar of Tex., 18 F.3d

315, 317 (5th Cir. 1994) (citing Rooker v. Fidelity Trust Co., 263

U.S. 413 (1923); District of Columbia Court of Appeals v. Feldman,

460 U.S. 462 (1983)). The Rooker-Feldman doctrine establishes that

      14
             See Doc. 1, Pl.’s Orig. Compl. p. 8.

      15
            See Doc. 37, Pl.’s Resp. to Def.’s Mot. to Dismiss pp. 14-15; Doc.
41, Pl.’s Challenge to Constitutionality of a State Statute p. 1.

                                         5
a federal court lacks subject matter when issues in federal court

are “inextricably intertwined” with a final state court judgment

such that the court is “in essence being called upon to review a

state-court decision.” Davis v. Bayless, 70 F.3d 367, 375 (5th Cir.

1995).   The Supreme Court has cautioned that the doctrine is to be

narrowly   confined   to    “cases   brought    by    state-court        losers

complaining of injuries caused by state-court judgments rendered

before   the   district   court   proceedings   commenced        and   inviting

district court review and rejection of those judgments.”                  Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

“[L]itigants may not obtain review of state court actions by filing

complaints about those actions in lower federal courts cast in the

form of civil rights suits.”      Moore v. Texas Ct. of Crim. App., 561

F. App’x 427, 430 (5th Cir. 2014)(unpublished)(quoting Hale v.

Harney, 786 F.2d 688, 691 (5th Cir. 1986)).

     For example, in Liedtke, Liedtke filed suit against the State

Bar of Texas for allegedly violating his civil rights through

disciplinary    proceedings   brought    against     him   in    state   court.

Liedtke, 18 F.3d at 316-17.          The Fifth Circuit held that the

federal court did not have subject matter jurisdiction, stating

that “[c]onstitutional questions arising in state proceedings are

to be resolved by the state courts.”       Id. at 317.          The casting of

a “complaint in the form of a civil rights action cannot circumvent

this rule, as absent a specific delegation ‘federal district


                                     6
court[s], as court[s] of original jurisdiction, lack[] appellate

jurisdiction to review, modify, or nullify final order[s] of state

court[s].’”    Id. (alterations in original) (quoting Kimball v. The

Florida Bar, 632 F.2d 1283, 1284 (5th Cir. 1980)).

     In   an   attempt    to     pivot,    Plaintiff     claims, in         his    first

response, that this case is really about Defendants’ “training and

its application to a private home to determine if the home should

be included on the appraisal roll at all.”16                  Plaintiff goes on to

say that the court should exercise jurisdiction over this lawsuit

because it can: (1) help Defendants understand when, and under what

circumstances they may place a property on the appraisal roll under

the Texas Tax Code; and (2) determine if Defendants need to have

additional training to properly interpret the Texas Tax Code.17

     Plaintiff has attempted to distance this lawsuit from the

previous state court lawsuits by suing the ARB members personally

rather than directly suing the ARB, and has later claimed training

deficiencies. However, his complaint, “stripped to the essentials,

is an attack on the judgment[s] of the state [court].”                     Liedtke, 18

F.3d at 318.     The relief Plaintiff requests in his complaint is

highly revealing     as     he    requests      that:   (1)    Defendants         not   be

permitted to contact him or send any documents to him without

signing an     affirmation       that     his   property      is   under    the    ARB’s


     16
           See Doc. 37, Pl.’s Resp. to Defs.’ Mot. to Dismiss. p. 14.

     17
           See id. p. 15.

                                           7
jurisdiction; (2) Defendants “modify their ‘opinions’ on the state

documents they signed to more accurately reflect the current laws

of   the   land[;]”    (3)     Hilsher   sign    a   document   apologizing    to

Plaintiff for violating state rules; and (4) substantial damages be

awarded.18

      The “essential” aspects of the relief Plaintiff requests were

already adjudicated in Plaintiff’s state court lawsuits. The state

court found that: (1) Plaintiff’s property’s taxable situs is in

Harris     County,    placing    Plaintiff’s     property     under   the   ARB’s

jurisdiction; and (2) the ARB reached a correct conclusion that did

not need to be modified.          By requesting damages and that Hilsher

apologize,     and    adding    extraneous      facts   and   legal   arguments,

Plaintiff has not changed the primary basis of his lawsuit, which

is to attack the state court judgments.              Similarly, Plaintiff did

not change the basis of his lawsuit by arguing that it is actually

a civil rights suit based on a lack of training.

      Accordingly, under the Rooker-Feldman doctrine, the court

lacks subject-matter jurisdiction over the majority of this matter.

B.    Plaintiff’s Claim for Prospective Relief

      In Plaintiff’s Challenge Pleading and notice to the court, he

argues that he should be able to amend his complaint to add a

constitutional claim for prospective relief that Texas Tax Code

Sections       11.01(a)-(b),         41.41(a)(3),         and     41.44       are


      18
             See Doc. 1, Pl.’s Orig. Compl. p. 10.

                                         8
unconstitutional.19

     Texas Tax Code Sections 11.01(a)-(b), 41.41(a)(3), and 41.44

provide: (1) that real property located in Texas is taxable; (2)

that a property owner may protest his property’s inclusion on the

appraisal records; and (3) the procedural steps for a property

owner’s protest.            Plaintiff specifically argues that pursuant to

these     statutes     Defendants:         (1)    unconstitutionally   placed    his

property on the appraisal roll when his property is exempt by law

and not located in Texas; and (2) Defendants did not have the right

to decline to hold a hearing on whether his property was properly

included on the appraisal rolls.20

     The court could require Plaintiff to file an amended complaint

alleging his constitutional claim for prospective relief. However,

“[i]t is within the district court's discretion to deny a motion to

amend if it is futile.”             See Stripling v. Jordan Prod. Co., LLC,

234 F.3d 863, 872–73 (5th Cir. 2000).

     Regarding Plaintiff’s specific arguments, these issues were

addressed in Plaintiff’s state court hearings. Plaintiff disguises

the arguments as constitutional issues, but in reality, Plaintiff

is re-arguing that his home is not subject to taxation under the

Texas Tax Code and that the ARB should have held a hearing on the

taxable     situs      of     his   home     in    2016.    Rooker-Feldman      bars

     19
            See Doc. 41, Plaintiff’s Challenge Pleading p. 1; Doc. 46, Pl.’s
Notice to the Court p. 1.

     20
             See id.

                                             9
consideration of these issues as does 28 U.S.C.A. § 1341 which

provides that “[t]he district courts shall not enjoin, suspend or

restrain the assessment, levy or collection of any tax under State

law where a plain, speedy and efficient remedy may be had in the

courts of such State.”

     To the extent that Plaintiff is broadly challenging the

constitutionality of property tax, it is well settled that real

property taxes are constitutional.     See e.g. Commonwealth Edison

Co. v. Montana, 453 U.S. 609, 624 (1981)(”[A] real property tax .

. . has never been doubted as a legitimate means of raising revenue

by the situs State.”).

     For these reasons, Plaintiff’s proposed amended complaint

would be futile.

                         IV.     Conclusion

     Based on the foregoing, the court GRANTS Defendants’ motion

and DENIES Plaintiff’s motion.

     SIGNED in Houston, Texas, this 25th day of March, 2019.




                                         ______________________________
                                            U.S. MAGISTRATE JUDGE




                                  10
